Third District Court of Appeal
                               State of Florida

                           Opinion filed June 15, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1450
                         Lower Tribunal No. 13-10961
                             ________________


                              Melinda Selyem,
                                    Appellant,

                                        vs.

 Nathalie's Hair & Color Studio II, Inc., a Florida corporation; and
     Ana C. Miguez, and Nathalie A. Hernandez, individually,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

     Remer & Georges-Pierre, Anthony M. Georges-Pierre and Peter M.
Hoogerwoerd, for appellant.

     Law Offices of Isaac Benmergui, and Lauren Luck, for appellees.


Before WELLS, SALTER and SCALES, JJ.

     WELLS, Judge.
      We affirm the order dismissing Melinda Selyem’s complaint with prejudice,

but dismiss Selyem’s appeal of the order granting entitlement to attorney’s fees as

premature. See Tower Hill Prime Ins. Co. v. Torralbas, 176 So. 3d 374 (Fla. 3d

DCA 2015) (“An order that merely determines entitlement to attorney’s fees

without actually awarding an amount of fees is not final and, therefore, not

appealable.”).




                                        2